DETAILED ACTION
Claims 1-17 were filed with the application on 02/03/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figure(s) 4, 5, 10, 11, 13, 15, 16, 18, 20, 21, 24, 25, 30 show cross-sectional views, but do not include the required hatching (see 37 C.F.R. 1.84(h)(3)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: U.S. Pat. Nos. 10,655,773 and 8,613,295 are the closest prior art of record.  However, the patents do not disclose or render obvious “ the inner chamber comprising: a cylindrical upper bore opening into the upper face … a cylindrical intermediate bore having an internal diameter smaller than the internal diameter of the cylindrical upper bore; and a cylindrical lower bore opening into the lower face and having an internal diameter smaller than the internal diameter of the cylindrical intermediate bore, wherein each lateral face includes a subplate adapted for fastening on a subplate of an adjacent module, wherein each subplate has peripheral holes and a central blind hole” in combination with the other limitations set forth in the independent claims.  It also would not have been obvious to modify the ‘773 or ‘295 patents to achieve such an inner chamber and lateral faces with required subplates without improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JESSICA CAHILL/Primary Examiner, Art Unit 3753